Citation Nr: 0926794	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  96-35 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected left (major) shoulder adhesive capsulitis, 
currently rated as 20 percent disabling.  

2.  Entitlement to a separate compensable rating for muscle 
and/or nerve damage associated with the service-connected 
left (major) shoulder adhesive capsulitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 to 
August 1994.

This case was initially before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision of the Regional 
Office (RO) in Buffalo, New York, that denied the Veteran's 
claim for an increased rating, in excess of 20 percent, for 
the service-connected left shoulder adhesive capsulitis.  In 
a January 1999 decision, the Board agreed with the RO's 
determination, and denied the Veteran's claim for increase.  
That decision found that the veteran was left-handed.

During the course of this appeal, the Veteran relocated to 
Tennessee, and the claims file was therefore transferred to 
the Nashville, Tennessee, RO.

The Veteran appealed the January 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 1999 Joint Motion to the Court, the parties (the 
Veteran and the VA Secretary) requested that the Board 
decision be vacated and the case remanded.  In a June 1999 
Order, the Court granted the Joint Motion.  The case was 
subsequently returned to the Board.  Pursuant to the 
instructions in the Joint Motion, the case was remanded to 
the RO for additional development in August 2000.

In October 2002, during the course of the appeal, the RO 
granted service connection for a scar of the Veteran's left 
shoulder, and assigned a separate 10 percent rating for the 
service-connected left shoulder scar.

By the time the case was returned to the Board for further 
appellate disposition, the Veteran had perfected an appeal as 
to the issue of entitlement to service connection for a 
depressive disorder, claimed as secondary to the service- 
connected left shoulder disability.  This appeal arose from a 
June 1998 rating decision which denied service connection for 
depression.

The Veteran testified at a personal hearing before a Veterans 
Law Judge at the RO in April 2003.  In a September 2004 
remand, the Board explained that, although the Veteran had 
presented testimony at a personal hearing before a Veterans 
Law Judge sitting at the RO in April 2003, the tape of that 
hearing was lost and no transcript of the testimony provided 
at that time was prepared prior to the loss of the tape.  The 
Veteran requested, and appeared for, another Board hearing, 
which was held via video conference at the RO in October 
2005, before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A copy of the transcript is associated with 
the claims file.

In December 2005, the case was remanded to the RO again for 
additional development of the record.  Before the case was 
returned to the Board for further appellate review, the RO 
issued a rating decision in November 2006 which granted 
service connection for a depressive disorder.  Given the full 
grant of benefits on appeal with regard to that issue, it is 
no longer before the Board.

In a December 2006 supplemental statement of the case (SSOC), 
the RO confirmed the previous denial for an increased rating 
for the left shoulder adhesive capsulitis, and the case was 
subsequently returned to the Board.  

In a May 2007 decision, the Board once again found that a 
rating in excess of 20 percent was not warranted for the 
service-connected left shoulder adhesive capsulitis.  The 
Veteran appealed that determination to the Court.  

In an August 2007 unopposed Motion to the Court, the VA 
Secretary requested a remand of the Board's decision.  In a 
November 2007 Order, the Court granted the Motion.  The case 
was subsequently returned to the Board.  The Board remanded 
the claim to the RO in January 2008 and July 2008 for further 
development and consideration.

In a July 2008 statement, the Veteran's representative 
requested acknowledgement of an inferred claim of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
The matter is referred to the RO for appropriate action.  

Given the long procedural history, the confusion regarding 
what type of examination is necessary, the medical evidence 
of record, and to afford the Veteran adequate due process, 
the original issue on appeal has been recharacterized to 
include a second issue of entitlement to a separate 
compensable rating for muscle and/or nerve damage associated 
with the service-connected left (major) shoulder adhesive 
capsulitis.  This separate issue must be addressed by the RO, 
and is therefore REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The service-connected left postoperative adhesive 
capsulitis disability is manifested by pain with arthritis 
and reduced range of motion of the left (major) shoulder as 
well as frequent left shoulder dislocations with guarding of 
movements at the shoulder level, all of which more nearly 
approximates that of limitation of motion of the arm to 
midway between the side and shoulder level.  

2.  The medical evidence indicates that the following 
conditions are not present:  fibrous union, nonunion, loss of 
head of the humerus, ankylosis of the scapulohumeral 
articulation and/or limitation of motion of the arm to 25 
degrees from the side.


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating, but 
no higher, for the service-connected left (major) shoulder 
adhesive capsulitis on the basis of limitation of motion have 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5200, 5201, 5202, 
5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In the present case, a pre-adjudication notice letter was not 
provided to the Veteran.  However, as discussed below, the 
post-adjudicatory duty-to-assist notification provided to the 
Veteran was adequate.

In May 2003 and May 2005 letters, the RO informed the Veteran 
of its duty to assist him in substantiating his claim, and 
the effect of this duty upon his claim.  In addition, the 
Veteran was advised, by virtue of detailed statements of the 
case (SOCs) and detailed SSOCs issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  Further, the claims 
file reflects that the October 2002 and December 2006 SSOCs 
contained the duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159.

An additional duty-to-assist letter was provided to the 
Veteran in February 2008.  This letter did not specifically 
contain the relevant rating criteria pertinent to this claim 
for increase, or specifically notify the Veteran that to 
substantiate his claim, evidence was needed to show the 
effect that worsening of the Veteran's left shoulder 
disability has on his employment and daily life.  Despite 
this defect in the notice, the effects on the Veteran's 
employment and daily life are evident and of record, and have 
been considered in this decision as indicated by the 
discussion and the increased rating assigned.  

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  VA has obtained service 
medical records, assisted the Veteran in obtaining evidence, 
afforded the Veteran physical examinations, obtained medical 
opinions as to the etiology and severity of disabilities, and 
afforded the Veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.  

II.  Increased Rating

The Veteran seeks a rating higher than 20 percent for the 
service-connected left shoulder adhesive capsulitis.  He 
asserts that the currently assigned 20 percent rating does 
not accurately reflect the severity of his service-connected 
left shoulder disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran served on active duty from November 1988 to 
August 1994.  On his September 1988 report of medical 
examination for enlistment, he indicated he was right-handed.  
During service, he was treated for recurrent dislocations of 
the left shoulder and underwent a left shoulder 
reconstruction in March 1994.  On the June 1994 examination 
for service separation, it was reported that he had 
limitation of motion of the left shoulder.  On the medical 
history portion of the examination, he indicated he was left-
handed.

In an October 1994 RO decision, service connection was 
established for adhesive capsulitis of the left shoulder, and 
a 20 percent rating was assigned for this disability.  In 
subsequent rating decisions, the RO indicated the left 
shoulder disability involved the Veteran's major upper 
extremity.

VA medical records dated from 1994 to 1995 reflect ongoing 
treatment for various conditions, including a left shoulder 
disability.

A January 1996 VA orthopedic examination noted the Veteran 
had full range of motion of the left shoulder with good 
strength in either hand.  The diagnosis included status post 
operation for recurrent left shoulder dislocation with full 
range of motion and history of recurrent dislocation on 
occasion.

May and June 1996 VA treatment records note the Veteran 
underwent a left shoulder anterior capsular release in May 
1996.

In a July 1996 rating decision, the RO assigned a temporary 
total rating for convalescence effective May 21, 1996 through 
September 1996, based on the left shoulder surgery.

At a July 1996 VA compensation examination, it was noted the 
Veteran was left-handed.  Recent left shoulder surgery was 
noted, and the Veteran was wearing a sling.  There was 
limitation of motion of the left shoulder to 20 degrees above 
the horizontal in abduction, and a 50 percent reduction in 
anterior and posterior motion of the left arm.  X-rays of the 
left shoulder showed no evidence of acute fracture or 
dislocation; there was heterotopic bone formation around the 
left humeral neck.  

At a VA outpatient treatment clinic in October 1996, the 
Veteran reportedly still had pain and limitation of motion 
following the May 1996 surgery.  It was reported that he was 
to get an "out of work" order for three months.

In November 1996 the RO continued the previously assigned 
temporary total rating for convalescence through January 
1997, with a 20 percent schedular rating assigned thereafter 
for the left shoulder disability.

On a January 1997 VA compensation examination, the range of 
motion of the left shoulder was as follows: abduction to 90 
degrees, forward elevation to 170 degrees, backward extension 
to 5 degrees.  There was a well-healed non-tender surgical 
scar.  Left shoulder X-rays showed no significant change 
since the previous study, and again mentioned that the 
heterotopic bone was again noted adjacent to the humeral 
metaphysis.  The doctor also reported findings with respect 
to a service-connected left varicocele, and reported that a 
good deal of the Veteran's somatic complaints were on a 
functional basis.

The Veteran was seen at a VA outpatient treatment clinic in 
March 1997 for left shoulder pain.  He had left shoulder 
abduction to 100 degrees and flexion to 145 degrees.  The 
assessment was status post left shoulder stabilization, 
stable orthopedically with no need for follow-up unless a new 
problem arose.  The doctor was going to refer the Veteran to 
a rehabilitation clinic for pain evaluation but the Veteran 
had the referral canceled because he lived too far away.  In 
August 1997 he had decreased active range of motion of the 
left shoulder secondary to pain; the assessment was pain 
secondary to past surgical procedures.

In March 1998 the Veteran was seen at the VA pain clinic for 
left shoulder pain.  The assessment was chronic shoulder pain 
with a possible neuropathic component as the Veteran had 
numbness of his left fingers.  He was referred to the 
orthopedic clinic where it was noted that he had had his 
initial left shoulder surgery for subluxation after falling 
and dislocating the shoulder.  It was reported that that the 
shoulder repair was too tight and he had required the second 
procedure, a revision of the first surgery.  The Veteran now 
had complaints of subluxation even when sleeping and desired 
surgical tightening.  He had range of motion as follows: 
forward flexion to 140 degrees, abduction to 120 degrees, 
external rotation to 30 degrees, and internal rotation to 20 
degrees.  The Veteran was scheduled for an arthrogram.

An April 1998 report from the VA orthopedic clinic noted that 
an arthrographic examination of the left shoulder was 
negative for a rotator tear.  The doctor noted that the 
Veteran reported intermittent "instability" but had not 
required any hospital visit for relocation as far as the 
doctor could tell.  Examination showed the well-healed 
surgical scar and forward flexion to 140 degrees and internal 
rotation to 30 degrees.  There was questionable anterior 
slide of the shoulder but no sign of posterior instability.  
The assessment was recurrent left shoulder instability, 
status post 2 surgical procedures.  The doctor stated the 
Veteran was to do no heavy lifting and a follow-up was 
recommended in 2 to 3 months.  On the same day as the visit, 
the examiner wrote a letter for the Veteran indicating that 
the Veteran had some elements of shoulder instability and 
should refrain from overhead activities and limit lifting to 
less than 15 pounds for 3 months.

In December 1998, the Veteran underwent additional left 
shoulder surgery consisting of arthroscopy and debridement of 
osteophytes.  The post-operative diagnosis was left shoulder 
degenerative joint disease with osteophyte formation.

In a December 1999 decision, the RO granted a temporary total 
evaluation based on surgical treatment necessitating 
convalescence for the period from December 2, 1998 to March 
1999.

In May 2000, the Veteran underwent left shoulder arthroscopy, 
keyhole osetotomy of the proximal humerus with insertion of 
the biceps tendon and anchoring in the bicipital groove, 
debridement of the biceps tendon with release of the biceps 
tendon long head.  Postoperative diagnosis was left biceps 
tendon instability, long head.

At a May 2001 VA examination, the Veteran still reported 
chronic left shoulder pain, rated at a 4 out of 10.  The pain 
was described as sharp, irritable, and radiated up to the 
side of his cheek and eye.  If he moved the wrong way on a 
cold day, for example, such as a sudden more or grasp with 
the left hand, the pain increased. During walking exercise, 
the Veteran reported pain of the left shoulder due to the 
swinging of the left shoulder, as well as a feeling that the 
shoulder was about to dislocate.  The Veteran treated the 
pain with Motrin, Naprosyn, analgesic balm at night, and wet 
heat, such as a hot shower.  The Veteran also performed 
exercises for his left shoulder.

On examination, there was pain on palpation over the healed 
scar at the proximal superior end of the 15cm long scar.  The 
pain area was over the posterior aspect of the left shoulder, 
proximal left arm, and anterior left shoulder.  The pain was 
throbbing pain at rest.  There was no area of tenderness over 
the shoulders, except pain on palpation of proximal superior 
end of the scar as stated above.  There was no increased skin 
temperature, and no evidence of dislocation.  There was 
slight decreased muscle mass over the posterior aspect of the 
left shoulder joint.  Active range of motion of the left 
shoulder was flexion 0 to 150 degrees with pain starting at 
140 degrees; abduction 0 to 128 degrees with pain from 110 
degrees with pain at end range when forearm was pronated.  
The Veteran was not able to abduct further in that position.  
After supination of the left forearm, the Veteran was able to 
continue abduction to 128 degrees with moderate pain.  
External rotation was 0 to 44 degrees without pain.  Internal 
rotation was 0 to 68 degrees without pain, and extension was 
0 to 48 degrees with out pain.  Passive range of motion of 
the left shoulder joint was 0 to 150 degrees with minimal 
pain, particularly at the end range; abduction was 0 to 128 
degrees with pain, particularly at end range; external 
rotation was 0 to 44 degrees, internal rotation was 0 to 68 
degrees, and extension was 0 to 48 degrees without pain.  
There was no biceps tenderness.  The Veteran had no 
significant pain noted doing passive extension of the left 
shoulder when left elbow was in full extension position in 
the bicipital groove area.  Muscle testing of both upper 
extremities was normal without pain during muscle testing.  
Deep tendon reflexes were normal over both upper extremities.  
Pinprick sensation testing was decreased over the left thumb.  
Tinel's sign was negative.

The diagnosis was status post multiple left shoulder 
surgeries with adhesive capsulitis with residual limited 
range of motion and pain.  The examiner concluded that the 
Veteran still had limited range of motion and pain, 
particularly on motions of left shoulder.  The Veteran could 
not use the left upper extremity for strenuous activities of 
any kind or activities that required the left hand to be 
above the shoulder level.  Stress or strenuous activities to 
the left shoulder could aggravate the left shoulder problem, 
which could increase pain and decrease range of motion.

A November 2002 private arthrogram report revealed findings 
consistent with previous avulsion of the long head of the 
biceps tendon; myositis ossificans or heterotopic 
ossification medial to the humerus, which may have been 
related to the previous tear of the subscapularis tendon or 
muscle.  There was no evidence of a rotator cuff tear.

A November 2002 private MRI report noted evidence of previous 
fairly extensive surgery in the left shoulder.  The long head 
of the biceps tendon appeared to be torn from its usual 
insertion point on the superior labrum and retracted down the 
humerus.  Ferromagnetic artifact along the proximal humerus 
may have represented the point of fixation of the torn 
tendon.  There was no evidence of rotator cuff tear.  There 
was a Type II acromion along with mild hypertrophy of the AC 
joint.  The glenoid labrum was diffusely small and blunted 
and much of it appeared to be absent; however, no definite 
intravasation of contrast material or detachment of the 
remainder of the labrum from the bony glenoid was identified.  
The findings were suggestive of postsurgical change with 
previous debridement and partial resection of the labrum.  
Correlation with surgical history was recommended.  There was 
focal signal loss in the region of the subscapularis with 
mild fatty atrophy of the subscapularis muscle belly.  That 
may have represented an area of myositis ossificans or 
previous muscular tear with dystrophic calcification.  
Sequelae of prior surgery could conceivably cause that 
finding as well.  Correlation with surgical history was 
needed.  There was at least one filling defect within the 
posterior aspect of the injected contrast material measuring 
5 mm in diameter.  There were multiple smaller defects, many 
of which were probably artifactual secondary to the prior 
surgery; however, multiple osteocartilaginous filling defects 
within the joint could not be excluded.

A May 2003 x-ray of the left shoulder revealed evidence of 
prior dislocation of the left humerus and exostosis was noted 
on the medial side of the humerus.  There was no acute 
fracture or dislocation.  Post traumatic and post surgical 
changes were re-identified, but there was no significant 
interval change.  X-ray studies of the left shoulder from 
November 2004 revealed a metallic density in the humeral 
neck, which may have represented a suture anchor or a 
fragment of shrapnel.  Otherwise, the same post-surgical 
degenerative changes were noted.

A June 2005 VA consultation request reveals that the Veteran 
had no swelling about the shoulder, but there was moderate 
limitation of motion.  Flexion was possible to 130 degrees, 
abduction to 110 degrees.  Internal rotation was possible 
only to the point that he could barely get the back of his 
left hand of the left buttock.  External rotation was 
virtually nil.  He had strength which was characterized as 3 
out of 5 in the left shoulder musculature.  X-rays showed the 
glenohumeral joint to be in fairly good shape, but the 
Veteran had ectopic bone formation adjacent to and connected 
to the proximal humerus just slightly inferior to the 
glenohumeral joint.  The examiner felt that restricted a lot 
of his motion.  The Veteran also had a lot of neck pain, and 
on examination there was significant tenderness in the 
parascapular musculature.  The examiner recommended treatment 
in the pain clinic because there was no surgical procedure 
which would be of help.

At his video conference hearing before the undersigned in 
October 2005, the Veteran testified that his left shoulder 
disability caused weakness, constant pain in his shoulder and 
into his neck.  The Veteran testified that his hand went numb 
and became weak if he tried to lift his arm.  The Veteran 
rated the pain an 8 out of 10, and said it was consistent.  
The Veteran used a TENS machine, and he testified that he 
could not reach to touch his back or put his hands together 
down his back, and that repetition caused pain.

At a March 2006 VA examination, the Veteran continued to 
report fairly constant pain that usually began in his 
posterior shoulder and traveled up into his neck.  
Exacerbations of the pain seemed to occur in the winter as 
well as with any heavy lifting.  The pain was worse in the 
morning, and decreased to a tolerable point after he took 
medication.  He was unable to lift anything over 20 pounds.  
The Veteran reported that he used to be left-hand dominant 
but now he is right-handed.  The Veteran took Ultracet and 
Flexeril daily for pain.  The Veteran did not describe 
periods of flare-ups other than the pain being worse during 
winter mornings, before he took his medication.  There was no 
trouble with coordination or endurance, except with heavy 
lifting, which he cannot do.  Examination of the left 
shoulder revealed no swelling or tenderness.  Forward flexion 
was to 140 degrees.  Abduction was to 100 degrees, with 
active motion, perhaps 105 with passive motion, but he could 
not go further.  Internal rotation was to 90 degrees.  
External rotation to 70 degrees.  There was no pain within 
those ranges of motion, and no change in range of motion with 
repetitive motion.  There was no change in joint function 
with repetitive motion or flare-ups that the examiner could 
appreciate during the examination.  Neurologically, strength 
was 5/5 in the arm and sensation was intact to light touch.  
The diagnosis was adhesive capsulitis; chronic pain in the 
left shoulder; however, no evidence of nonunion, malunion or 
dislocation of the clavicle or scapula.

The examiner indicated that functional limitation caused by 
pain in the Veteran's left shoulder during flare-ups would 
consist of decreased ability to do heavy lifting, 
particularly anything above approximately 15-20 pounds 
because of pain.  The functional loss that the examiner 
appreciated was due to the adhesive capsulitis, and the fact 
that the Veteran could not abduct his left shoulder further 
than approximately 100 degrees.  The only functional loss 
and/or weakness due to pain noted was that the Veteran could 
not do heavy lifting.  The examiner could not opine as to the 
additional functional loss likely to result from a flare-up 
of symptoms or extended use because there was no evidence of 
that appreciated at the examination.  The examiner could not 
opine as to any additional loss of motion that may be 
attributed to functional loss without resorting to mere 
speculation, given, at least in part, that the Veteran was in 
pain most of the time, on most days.

At a February 2008 VA examination, the Veteran reported that 
he had undergone 11 surgeries, the most recent of which was 
in 2001.  The Veteran also reported recurrent dislocations.  
He was in constant pain, and used muscle relaxers for pain.  
He last worked in 2006, and his activities of daily living 
were limited to lifting a minimal amount of weight and 
limited with physical activities.  On examination, the 
Veteran's left shoulder was tender to palpation on both the 
anterior and posterior aspect.  The Veteran had forward 
flexion of 155 degrees, limited by pain at 155 degrees.  
Abduction was 95 degrees with pain at end range of motion .  
External rotation was limited to 75 degrees with mild pain at 
75 degrees.  Internal rotation was 90 degrees with no pain.  
There was no change with passive manipulation with regard to 
flexion, abduction and external rotation.  Motor strength was 
full in the left upper extremity, and there was no muscle 
atrophy appreciated.  There was no dislocation on performance 
of the examination, and there was no popping or clicking 
appreciated.  DeLuca criteria was negative, according to the 
examiner.  The diagnosis was degenerative osteoarthritis of 
the left shoulder.  

At a VA examination in December 2008, the Veteran reported 
frequent left shoulder dislocations and severe flareups of 
degenerative joint disease, with increased pain in cold 
weather.  On examination, forward flexion was 0 to 135 
degrees with pain at 135 degrees.  Abduction was 0 to 100 
degrees with pain at 100 degrees.  External rotation was 0 to 
45 degrees, with pain at 45 degrees.  Internal rotation was 0 
to 60 degrees, with pain at 60 degrees.  The examiner 
reiterated that the Veteran had recurrent shoulder 
dislocations with guarding of movement at the shoulder level.  
X-ray revealed a suture anchor to again be noted in the neck 
of the humerus.  Exuberant osteophyte formation was still 
present with posttraumatic or postsurgical change again noted 
in the anteromedial aspect of the humeral head and neck.  The 
x-ray was unchanged from the prior study in May 2007.  

The veteran's left shoulder disability is currently evaluated 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  In order to warrant a 30 percent evaluation under 
Diagnostic Code 5201, limitation of motion of the major arm 
would have to be limited to half way between the side and 
shoulder level.  A 40 percent rating is assigned when motion 
of the major arm is limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Regarding musculoskeletal 
disabilities, functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

In sum, the medical evidence in this case illustrates a long 
history of left shoulder pain, despite a number of surgeries.  
The Veteran is not able to lift anything over 20 pounds, and 
he is barely able to raise his left arm to shoulder level.  
Although the evidence does not show that the Veteran's motion 
of the shoulder, limited by pain, is limited to half way 
between the side and shoulder level (45 degrees of 
abduction), the Veteran's overall disability picture suggests 
that his disability is more severe than is represented by the 
currently assigned 20 percent rating.  The most recent VA 
examination of December 2008 emphasized that the Veteran does 
experience frequent dislocations of the shoulder with 
guarding of movement at shoulder level.  Moreover, magnetic 
resonance imaging (MRI) dating back to 2002, as well as 
numerous x-ray studies shows definite impairment of the left 
shoulder, including severe degenerative changes, consistent 
with the Veteran's complaints.  Given the Veteran's need to 
undergo 11 surgical procedures of the left shoulder, as well 
as his consistent complaints of severe pain and objective 
evidence of limited motion, osteophyte formations, and other 
postsurgical changes, the criteria for the assignment of a 30 
percent rating, on the basis of limitation of motion, are 
more nearly approximated.  Based on the totality of the 
medical evidence, including the objective findings as well as 
the Veteran's subjective complaints of pain and functional 
limitations, the Veteran's overall disability picture more 
nearly approximates limitation of motion of the left arm to 
midway between the side and shoulder level; thus, the 
assignment of a 30 percent rating is warranted.  In this 
regard, the evidence does not show limitation of motion of 
the left arm to 25 degrees from the side, even with 
consideration of the Veteran's pain and functional 
limitations.

Other potentially applicable diagnostic codes have been 
considered, to determine whether a rating in excess of 30 
percent is assignable; however, since ankylosis, loss of 
head, nonunion, or fibrous union of the humerus have never 
been shown, a rating in excess of 30 percent under Diagnostic 
Codes 5200 (ankylosis) or 5202 (other impairment of the 
humerus) are not for application.  

The Veteran argues that he is entitled to a separate rating 
for the arthritis of the left shoulder, in addition to the 
rating assigned pursuant to Diagnostic Code 5201 for 
limitation of motion of the arm.  A separate rating for 
arthritis is not legally permissible because the code under 
which the Veteran is currently rated is predicated on limited 
motion, the same basis on which arthritis is rated.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  The criteria pertaining to degenerative arthritis 
under Diagnostic Code 5003 instruct to rate degenerative 
arthritis established by X-ray findings on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Where, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned where there is x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
These ratings may not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  In this case, therefore, a separate rating under 
Diagnostic Code 5003 may not be combined with the current 
rating assigned under Diagnostic Code 5201 because it would 
violate the rule against pyramiding.  Importantly, the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  There do not appear to be 
separate and distinct manifestations that could be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  

The Veteran's complaints of pain on use are certainly 
credible; however, the Veteran's arthritic pain must be 
considered part of the Veteran's overall service-connected 
left shoulder adhesive capsulitis, which is separately 
evaluated under Diagnostic Code 5201.  As such, because the 
same symptoms, pain and limited motion of the left arm cannot 
be compensated under two different diagnostic codes, 
arthritic pain does not warrant a separately compensable 
evaluation under Diagnostic Code 5010-5003.  38 C.F.R. 
§ 4.14.

It is certainly appropriate to separately rate other 
disabilities of the left shoulder that are not predicated on 
limitation of motion; and, in fact the RO has already 
assigned a separate 10 percent rating for the Veteran's 
surgical scar(s) that are associated with the multiple 
surgical procedures.  According to a recent VA scars 
examination in December 2008, the Veteran's left shoulder 
scar is not tender, does not adhere to the underlying tissue, 
does not result in limitation of motion or loss of function, 
does not involve soft tissue damage, and is without skin 
ulceration or breakdown.  The evidence does not show, nor 
does the Veteran suggest, that a rating in excess of 10 
percent is warranted for the scar associated with the 
service-connected left shoulder capsulitis.  The Veteran's 
currently assigned 10 percent rating is the maximum allowable 
rating for a scar located other than the head face or neck 
that is superficial and which does not cause limited motion.  
See 38 C.F.R. § 4.118.

Finally, the Veteran's accredited representative has asserted 
that the Veteran's service-connected left shoulder disability 
involves muscle damage that should be separately rated.  
Because no VA examination during the appeal period has 
addressed whether there is muscle damage associated with the 
service-connected left shoulder adhesive capsulitis, this 
matter is remanded back to the RO, as discussed in the REMAND 
below.  

In light of the foregoing, an increased rating to 30 percent, 
but no higher, for the service-connected left shoulder 
adhesive capsulitis is warranted on the basis of limitation 
of motion.  In this regard, there are no distinct time 
periods where the Veteran's symptoms warrant different 
ratings, other than those periods of convalescence for which 
temporary total ratings were assigned.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  However, there has been no showing 
that the service-connected left shoulder adhesive capsulitis 
under consideration here has caused marked interference with 
employment, have necessitated frequent periods of 
hospitalization beyond those noted above, or otherwise render 
impracticable the application of the regular scheduler 
standards.  The record reflects that the Veteran has been 
awarded additional compensation during periods of 
convalescence.  There is no doubt that the Veteran has 
significant impairment of the left shoulder which results in 
certain work restrictions.  However, the regular scheduler 
standards contemplate the symptomatology shown in this case.  
In essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation 
is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 30 percent rating, but no higher, for the 
service-connected left shoulder adhesive capsulitis on the 
basis of limitation of motion, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


REMAND

In the Board's January 2008 remand, the RO was specifically 
instructed to schedule the Veteran for a VA examination to 
determine whether the Veteran had, among other things, muscle 
damage associated with the service-connected adhesive 
capsulitis.  

As the Veteran's accredited representative has pointed out, 
this has never been accomplished.  Importantly, a remand by 
the Board imposes upon the Secretary of the VA a concomitant 
duty to ensure compliance with the terms of the remand.  
Additionally, where the remand orders of the Board are not 
complied with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the Veteran's contentions, as well as the 
Veteran's complaints of numbness and tingling in the left 
arm, the Veteran must be afforded a VA examination to 
specifically determine whether the service-connected left 
shoulder adhesive capsulitis is manifested by muscle and/or 
nerve damage.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the Veteran for his 
left shoulder, not already associated 
with the claims file.

2.  Schedule the Veteran for a VA muscles 
examination to determine the current 
severity of the service-connected left 
shoulder disability in terms of the 
Rating Schedule for muscle damage.  All 
indicated tests must be conducted, 
including an magnetic resonance imaging 
(MRI) if necessary.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examiner should 
record a full history of the Veteran's 
left shoulder disability, including all 
surgical procedures, what they were 
intended to correct, and if they were 
successful.  The examiner should 
determine what, if any, muscle and/or 
nerve damage is associated with the 
service-connected left shoulder adhesive 
capsulitis.  A complete rationale for any 
opinion expressed must be provided. 

3.  Following the completion of the 
development requested, adjudicate the 
Veteran's claim for muscle and/or nerve 
damage.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


